DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16824071 filed 3/19/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent Application 16824071. 
17366165  Instant Application
16/824071  Application

a touch panel including a plurality of unit patterns for sensing light reflected by a touch by using a TFT photodetector including an active layer formed of amorphous silicon or polycrystalline silicon on an amorphous transparent material; and 
a controller configured to scan the plurality of unit patterns and read touch coordinates as a result of the scanning, 
wherein the TFT photodetector is formed in a structure in which when light is incident, electrons migrate into an N-type gate by tunneling from a P-type active layer to an oxide film, among charges of two PN areas excited with the oxide film in between, the electron migration changes a threshold voltage of a current channel between a source and a drain in correspondence with a change in a total 

a touch panel including a plurality of unit patterns for sensing light reflected by a touch by using a TFT photodetector including an active layer formed of amorphous silicon or polycrystalline silicon on an amorphous transparent material; and 
a controller configured to scan the plurality of unit patterns and read touch coordinates as a result of the scanning 















wherein the touch panel comprises a plurality of first unit patterns which are arranged in parallel with each other in a first direction, and a plurality of second unit patterns which are arranged in parallel with each other in a second direction crossing the first direction, insulated from the plurality of first unit patterns, and 
wherein the controller is configured to: 
scan each of the plurality of first unit patterns by supplying a first voltage to the plurality of first unit patterns in a line-by-line manner; 
scan all of the plurality of second unit patterns by sequentially supplying the first voltage to the plurality of second unit 
connect to the plurality of first unit patterns and the plurality of second unit patterns of the touch panel and detect a touch recognition signal indicating whether a touch has occurred, and a touch position by comparing a voltage of initial capacitance of each of the plurality of first unit patterns and the plurality of second unit patterns with a voltage of current capacitance thereof, each time the first voltage is supplied to the plurality of first unit patterns and the plurality of second unit patterns.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the patented claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), broad claims in the instant 
Claim 1 of the instant invention is broader than claim 1 of the 16824071 patent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5, 10, 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a plurality of first unit patterns”.
	Claim 2 recites “a plurality of second unit patterns”.
Claim 2 depends on claim 1. 
	Claim 1 recites “a plurality of unit patterns”.
	Claim 2 is unclear “a plurality of first unit patterns” and “a plurality of second unit patterns” is included in “a plurality of unit patterns” or not. 
	Therefore, claim boundary is unclear. 

	Claim 10 recites “the unit pattern”.
	Claim 10 depends on claim 1.
	Claim 10 is unclear why the term “the unit pattern”.
	Claims 11, 14 have same issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qin et al. (U.S. Patent Publication 20200264728 A1) teaches ([0041] “the intensity of the light received by the photodetector 131 corresponding to the force-receiving location changes so that the electrical signal it outputs also changes. Then, by measuring changes in the electrical signal (that is, the difference between a current measurement value and the initial value of the electrical signal) by the touch scanning circuit 14, coordinates of the touch position can be determined, thereby realizing the optical pressure touch function. The lines with arrows in FIG. 1 and FIG. 2 indicate light rays.”)
Hack et al. (U.S. Patent Publication 20190311256 A1) teaches active layer on [0062] [0074].
Sano et al. (U.S. Patent Publication 20070229452 A1) teaches active layer on [0007] [0008].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693